

Exhibit 10(a)





1998 EQUITY OWNERSHIP PLAN
OF
ENTERGY CORPORATION AND SUBSIDIARIES
(As Amended and Restated Effective for Grants and Elections After February 13,
2003)



 

ARTICLE I
PURPOSE



 

1.1    Purpose. The purpose of this 1998 Equity Ownership Plan of the Entergy
Corporation and Subsidiaries (the "Plan") is to give key employees and outside
directors of Entergy Corporation (or "Entergy" as defined in Section 2.5 below)
and corporations with respect to which Entergy owns, or directly or indirectly
controls, the majority of the combined voting power ("Subsidiaries")
(hereinafter Entergy and Subsidiaries shall be collectively referred to as
"Companies") an opportunity to acquire shares of Common Stock (as defined in
Section 2.3 below), to more closely tie the interests of key employees and
outside directors to those of Entergy shareholders and to reward the effective
leadership of the Companies through the use of equity incentives.



1. 2 Scope and Duration

(a) Awards under the Plan may be granted in the following forms:

(i) Options ("Options") as described in Article V, including, without
limitation, Incentive Stock Options ("Incentive Stock Options") as provided in
Section 422 of the Internal Revenue Code of 1986, as amended (the "Code"), and
related equity maintenance rights as described in Article V;

(ii) Shares of Common Stock of Entergy which are restricted as provided in
Article VI ("Restricted Shares");

(iii) Units which are subject to attainment of certain Performance Goals during
a Performance Period as provided in Article VII ("Performance Units"); and

(iv) Equity Awards and related benefits as described in Article VIII ("Equity
Awards").



(b) Subject to Section 10.1, the maximum aggregate of fifteen million
(15,000,000) shares of Common Stock shall be available for delivery pursuant to
Awards (as defined in Section 2.1) of Options, Restricted Shares, Performance
Units, Equity Awards or Additional Equity Awards granted from time to time under
the Plan. Shares of Common Stock delivered under this Plan shall be authorized
but unissued shares or open market shares of Entergy. Shares of Common Stock
purchased on the open market shall be purchased and held, in such manner, as
from time to time determined by the Committee, so that such shares are not
returned to the status of authorized but unissued shares of Entergy but are
available for Awards under the Plan. Shares of Common Stock covered by Awards
which are not earned, or which are forfeited or terminated for any reason, and
Options which expire unexercised or which are exchanged for other Awards, shall
again be available for subsequent Awards under the Plan. Shares received in
connection with the exercise of Options by delivery of other shares of Common
Stock, and shares related to that portion of an Award utilized for the payment
of withholding taxes shall again be available for Awards under the Plan. Shares
of Common Stock which are surrendered by reason of forfeiture, or which are
received in connection with the exercise of Options by delivery of other shares
of Common Stock, shall be held by such person or persons (including, but not
limited to, Entergy, any Subsidiary, or any employee or agent thereof, or any
agent of the Plan), and in such manner, as from time to time shall be directed
by the Committee, so that such shares are not returned to the status of
authorized but unissued shares of Entergy, but are available for subsequent
Awards under the Plan. Except to the extent used for the payment of withholding
taxes, cash dividends or cash dividend equivalents, any Award, or portion
thereof, which is settled in cash shall be applied against the maximum
allocation of shares. Shares of Common Stock that are delivered to a Participant
under the Plan as a result of the reinvestment of cash dividends or dividend
equivalents in conjunction with Awards shall be applied against the maximum
allocation of shares.



 

ARTICLE II
DEFINITIONS



The following words and phrases shall have the respective meanings under the
Plan as hereinafter set forth unless the context clearly requires a different
meaning:



2.1    "After Tax Net Profit" shall mean the total dollar value of the shares
exercised under an Option at the time of exercise, minus the total of (i) the
exercise price of the Option, and (ii) the amount of all applicable federal,
state and local income tax, employment tax and other similar fees that must be
withheld in connection with the exercise.

2.2    "Award" shall mean the beneficial interest in or right to any Option,
Restricted Shares, Performance Units or Equity Awards granted from time to time
under the Plan by the Committee subject to such restrictions, terms and
conditions as the Committee may determine.

2.3    "Board" shall mean the Board of Directors of Entergy Corporation.

2.4    "Cause" shall mean:

willful and continuing failure by System Management Participant to substantially
perform System Management Participant's duties (other than such failure
resulting from the System Management Participant's incapacity due to physical or
mental illness or any such actual or anticipated failure after the issuance of a
Notice of Termination for Good Reason by the System Management Participant) that
has not been cured within 30 days after a written demand for substantial
performance is delivered to the System Management Participant by the board of
directors of the Employer, which demand specifically identifies the manner in
which the board believes that the System Management Participant has not
substantially performed the System Management Participant's duties; or



the willful engaging by the System Management Participant in conduct which is
demonstrably and materially injurious to any System Company, monetarily or
otherwise; or

conviction of or entrance of a plea of guilty or nolo contendere to a felony or
other crime which has or may have a material adverse affect on System Management
Participant's ability to carry out System Management Participant's duties or
upon the reputation of any System Company; or



a material violation by System Management Participant of any agreement System
Management Participant has with a System Company; or



unauthorized disclosure by System Management Participant of the confidences of
any System Company.



For purposes of clauses (1) and (2) of this definition, no act, or failure to
act, on System Management Participant's part shall be deemed "willful" unless
done, or omitted to be done, by System Management Participant not in good faith
and without reasonable belief that System Management Participant's act, or
failure to act, was in the best interest of Employer.



2.5    "Change in Control" shall mean:



the purchase or other acquisition by any person, entity or group of persons,
acting in concert within the meaning of Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934 ("Act"), or any comparable successor provisions,
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Act) of 25 percent or more of either the shares of common stock outstanding
immediately following such acquisition or the combined voting power of Entergy
Corporation's voting securities entitled to vote generally and outstanding
immediately following such acquisition, other than any such purchase or
acquisition in connection with a Non-CIC Merger (defined in subsection (2)
below);



the consummation of a merger or consolidation of Entergy Corporation, or any
direct or indirect subsidiary of Entergy Corporation with any other corporation,
other than a Non-CIC Merger, which shall mean a merger or consolidation
immediately following which the individuals who comprise the Board immediately
prior thereto constitute at least a majority of the Board, or the board of
directors of the entity surviving such merger or consolidation, or the board of
directors of any parent thereof (unless the failure of such individuals to
comprise at least such a majority is unrelated to such merger or consolidation);

 

the stockholders of Entergy Corporation approve a plan of complete liquidation
or dissolution of Entergy Corporation or there is consummated an agreement for
the sale or disposition by Entergy Corporation of all or substantially all of
Entergy Corporation's assets; or



any change in the composition of the Board such that during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board and any new director (other than a director whose initial assumption
of office is in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of Entergy Corporation) whose appointment or election by the Board or
nomination for election by Entergy Corporation's stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on January 1, 2000 or whose appointment,
election or nomination for election was previously so approved or recommended,
cease for any reason to constitute at least a majority thereof.



Provided, however, that no Change in Control shall be deemed to occur solely by
virtue of (i) the insolvency or bankruptcy of Entergy Corporation; or (ii) the
transfer of assets of Entergy Corporation to an affiliate of Entergy
Corporation, provided such affiliate assumes the obligations of the Plan and
agrees to continue uninterrupted the rights of the System Management
Participants under the Plan; or (iii) the consummation of any transaction or
series of integrated transactions immediately following which the record holders
of the common stock of Entergy Corporation immediately prior to such transaction
or series of transactions continue to have substantially the same proportionate
ownership in an entity which owns all or substantially all of the assets of
Entergy Corporation immediately following such transaction or series of
transactions.



2.6    "Change in Control Period" shall mean the period commencing ninety (90)
days prior to and ending twenty-four (24) calendar months following a Change in
Control.


2.7    "Code" shall mean the Internal Revenue Code of 1986, as amended.
Reference in the Plan to any section of the Code shall be deemed to include any
amendment or successor provisions to such section and any regulation under such
section.

2.8 "Committee" shall mean the Committee provided for in Section 3.1.

2.9 "Common Stock" shall mean shares of common stock of Entergy Corporation and
the common stock of any successor corporation by merger or reorganization.

2.10    "Covered Participant" shall mean a Participant who is a "covered
employee" as defined in Section 162(m)(3) of the Code, and the regulations
promulgated thereunder, or who the Committee believes will be such a covered
employee for a Plan Year, and who the Committee believes will have remuneration
in excess of $1,000,000 for the applicable period, as provided in Section 162(m)
of the Code.

2.11 "Employer" shall, except as otherwise determined by the Committee, mean,
with respect to a given Participant and a given Award, Entergy or the Subsidiary
for whom such Participant is employed at the time an Award is granted under this
Plan.

2.12 "Entergy" shall mean Entergy Corporation, a Delaware corporation, and any
successor of such corporation as a result of any reorganization or merger.

2.13 "Equity Award" shall mean an Award of a unit whose value is related to the
value of shares of Common Stock but does not represent actual shares of Common
Stock at the time such an Award is granted.

2.14 "Fair Market Value" shall mean the closing price of the Common Stock as
reported on the New York Stock Exchange Composite Tape on the date the
respective Award is granted or such other value as the Committee may determine
represents the then current traded value of a share of Common Stock.

2.15

"Good Reason" shall mean the occurrence, without the System Management
Participant's express written consent, of any of the following events during the
Change in Control Period:







the substantial reduction or alteration in the nature or status of the System
Management Participant's duties or responsibilities from those in effect on the
date immediately preceding the first day of the Change in Control Period, other
than an insubstantial and inadvertent act that is remedied by the System Company
employer promptly after receipt of notice thereof given by the System Management
Participant and other than any such alteration primarily attributable to the
fact that Entergy Corporation may no longer be a public company;

 

a reduction of 5% or more in System Management Participant's annual rate of base
salary as in effect immediately prior to commencement of a Change in Control
Period, which shall be calculated exclusive of any bonuses, overtime, or other
special payments, but including the amount, if any, the System Management
Participant elects to defer under: (i) a cash or deferred arrangement qualified
under Code Section 401(k); (ii) a cafeteria plan under Code Section 125; (iii)
the Executive Deferred Compensation Plan of Entergy Corporation and
Subsidiaries, or any successor or replacement plan; and (iv) any other
nonqualified deferred compensation plan, agreement, or arrangement in which the
System Management Participant may hereafter participate or be a party;

requiring System Management Participant to be based at a location outside of the
continental United States and other than his primary work location as it existed
on the date immediately preceding the first day of the Change in Control Period,
except for required travel on business of any System Company to an extent
substantially consistent with the System Management Participant's present
business obligations;



failure by System Company employer to continue in effect any compensation plan
in which System Management Participant participates immediately prior to the
commencement of the Change in Control Period which is material to System
Management Participant's total compensation, including but not limited to
compensation plans in effect, including stock option, restricted stock, stock
appreciation right, incentive compensation, bonus and other plans or any
substitute plans adopted prior to the Change in Control Period, unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the failure by System Company
employer to continue System Management Participant's participation therein (or
in such substitute or alternative plan) on a basis not materially less
favorable, both in terms of the amount or timing of payment of benefits provided
and the level of the System Management Participant's participation relative to
other participants, as existed immediately prior to the Change in Control; or



failure by System Company employer to continue to provide System Management
Participant with benefits substantially similar to those enjoyed by System
Management Participant under any of the System Company's pension, savings, life
insurance, medical, health and accident, or disability plans in which System
Management Participant was participating immediately prior to the Change in
Control Period; the taking of any other action by System Company employer which
would directly or indirectly materially reduce any of such benefits or deprive
System Management Participant of any material fringe benefit enjoyed by System
Management Participant immediately prior to commencement of the Change in
Control Period, or the failure by System Company employer to provide System
Management Participant with the number of paid vacation days to which System
Management Participant is entitled on the basis of years of service with the
System in accordance with the System Company's normal vacation policy in effect
at the time of the Change in Control.



System Management Participant's right to terminate his employment for Good
Reason shall not be affected by System Management Participant's incapacity due
to physical or mental illness. System Management Participant's continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason.

2.16    "Notice of Termination" shall mean a notice that shall indicate the
specific termination provision in this Plan relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of System Management Participant's employment under the provision so
indicated. Further, a Notice of Termination for Cause is required to include a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters (3/4) of the entire membership of the terminating employer's
board of directors at a meeting of such board of directors which was called and
held for the purpose of considering such termination (after reasonable notice to
System Management Participant and an opportunity for System Management
Participant, together with System Management Participant's counsel, to be heard
before that board) finding that, in the good faith opinion of the board, System
Management Participant was guilty of conduct set forth in the definition of
Cause herein, and specifying the particulars thereof in detail.

2.17    "Operating Cash Flow" shall mean the amount of operating cash flow for
any given Performance Period, as determined by the Committee based on the
Company's financial statements and in accordance with generally accepted
accounting principles.

2.18 "Options" shall mean any nonstatutory stock options or Incentive Stock
Options (as defined in Section 5.2), or both, granted under the Plan.

2.19 "Participant" shall mean any key employee or outside director who is
granted an Award under the Plan.

2.20 "Performance Goals" shall mean the goals for a Performance Period which are
established by the Committee against which performance will be measured.

2.21 "Performance Period" shall mean the period designated by the Committee
during which Performance Goals must be attained.

2.22 "Performance Units" shall mean units whose value is determined by the
Committee which are awarded subject to attainment of Performance Goals during
the applicable Performance Period.

2.23 "Plan" shall mean the 1998 Equity Ownership Plan of Entergy Corporation and
Subsidiaries, as from time to time amended.



2.24    "Potential Change in Control" shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:



Entergy Corporation or any affiliate or subsidiary company enters into an
agreement, the consummation of which would result in the occurrence of a Change
in Control; or



the Board adopts a resolution to the effect that, for purposes of this Plan, a
Potential Change in Control has occurred; or



any System Company or any person or entity publicly announces an intention to
take or to consider taking actions which, if consummated, would constitute a
Change in Control; or



any person or entity becomes the beneficial owner (as that term is defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended from time to
time), either directly or indirectly, of securities of Entergy Corporation
representing 20% or more of either the then outstanding shares of common stock
of Entergy Corporation or the combined voting power of Entergy Corporation's
then outstanding securities (not including in the calculation of the securities
beneficially owned by such person or entity any securities acquired directly
from Entergy Corporation or its affiliates).



2.25    "Qualifying Event" shall mean the occurrence of one of the following
within the Change in Control Period:



The System Management Participant's employment is terminated by Employer other
than for Cause; or



The System Management Participant terminates his System employment for Good
Reason.



For purposes of this Plan, the following shall not constitute Qualifying Events:

(i) System Management Participant's death; or (ii) System Management Participant
becoming disabled under the terms of the Entergy Corporation Companies' Benefits
Plus Long Term Disability ("LTD") Plan.



2.26    "Restricted Shares" shall mean shares of Common Stock of Entergy
Corporation which are awarded subject to restrictions on the holder's right to
sell, transfer, pledge or assign such shares and with such other restrictions as
the Committee may determine in accordance with the provisions of Article VI of
the Plan.

2.27    "Restricted Share Units" shall mean an Equity Award that is subject to
such restrictions on transfer and such forfeiture conditions as the Committee
deems appropriate and shall be subject to the grant, dividend, forfeiture and
other provisions of Article VI to the same extent as Restricted Shares, except
that a Participant shall not be entitled to vote Restricted Share Units and
payment in respect of Restricted Share Units may be settled in cash at the
election of the Participant. The restrictions imposed upon an award of
Restricted Share Units will lapse in accordance with the requirements specified
by the Committee in the award agreement.

2.28    "System" shall mean Entergy Corporation and all System Companies and,
except in determining whether a Change in Control has occurred, shall include
any successor thereto.

2.29    "System Company" shall mean Entergy Corporation and any corporation 80%
or more of whose stock (based on voting power) or value is owned, directly or
indirectly, by Entergy Corporation and any partnership or trade or business
which is 80% or more controlled, directly or indirectly, by Entergy Corporation,
and, except in determining whether a Change in Control has occurred, shall
include any successor thereto.

2.30    "System Management Level" shall mean the applicable management level set
forth below:



System Management Level 1 ( Chief Executive Officer and Chairman of the Board of
Entergy Corporation);



System Management Level 2 (Presidents and Executive Vice Presidents within the
System);



System Management Level 3 (Senior Vice Presidents within the System); and



System Management Level 4 (Vice Presidents within the System).



2.31    "System Management Participant" shall mean a Participant who,
immediately prior to the commencement of a Change in Control Period, is (a) at
one of the System Management Levels set forth in Section 2.30; and (b) for the
purpose of Article XI, eligible to participate in the System Executive
Continuity Plan of Entergy Corporation and Subsidiaries. Notwithstanding the
foregoing, a former System Management Participant who has otherwise satisfied
Section 12.3(c) shall be treated as a System Management Participant solely for
purposes of being eligible to make Successive Deferral Elections in accordance
with Section 12.3.



 

ARTICLE III
ADMINISTRATION



3.1 Committee. The Plan shall be administered by the Personnel Committee or any
successor thereto of the Board or such other committee as determined by the
Board (the "Committee"). The Committee shall be comprised solely of two or more
outside directors of the Board within the meaning of Section 162(m) of the Code
and who are also non-employee directors within the meaning of Rule 16b-3, as
amended, or other applicable rules under Section 16(b) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act") or under any applicable
rules of the New York Stock Exchange.

3.2 Powers of Committee. The Committee shall have plenary authority in its
discretion, subject to and not inconsistent with the express provisions of this
Plan:



(a) To grant Options, to determine the purchase price of the Common Stock
covered by each Option, the term of each Option, the key employees and outside
directors to whom, and the time or times at which Options shall be granted and
the number of shares to be covered by each Option;



(b) To designate Options as nonstatutory stock options or Incentive Stock
Options;



(c) To grant Restricted Shares and to determine the term of the Restricted
Period (as defined in Article VI) and restrictions, forfeiture provisions and
other conditions applicable to such Restricted Shares, the key employees and
outside directors to whom, and the time or times at which, Restricted Shares
shall be granted;



(d) To grant Performance Units and to determine the Performance Goals,
Performance Period and other conditions applicable to such Performance Units,
the key employees and outside directors to whom, and the time or times at which,
Performance Units shall be granted;



(e) To grant or establish Equity Award Accounts pursuant to the terms of Article
VIII, to determine restrictions related to such Equity Awards and any
allocations to or distributions from such Equity Award Accounts, the key
employees and outside directors to whom and the time or times when participation
therein shall be permitted hereunder and the number of Equity Awards to be
allocated to such Equity Award Accounts for Participants;



(f) To interpret the Plan subject to the terms of Section 3.4;



(g) To prescribe, amend and rescind rules and regulations relating to the Plan
subject to the terms of Section 3.4;



(h) To determine the terms and provisions of the Options, Restricted Shares,
Performance Units or Equity Award agreements (which need not be identical) and
to cause the respective Employers to enter into such agreements with such
Participants in connection with Awards under the Plan; and to make all other
determinations deemed necessary or advisable for the administration of the Plan.

3.3 Delegation of Duties. With the exception of the authority to grant Awards to
persons subject to Sections 16(a) and 16(b) of the Exchange Act, to persons who
are Covered Participants, or to make other determinations regarding such persons
the Committee may delegate to one or more of its members or to one or more
agents such administrative duties as it may deem advisable, and the Committee or
any person to whom it has delegated duties as aforesaid may employ one or more
persons to render advice with respect to any responsibility the Committee or
such person may have under the Plan. The Committee may employ attorneys,
consultants, accountants or other persons and the Committee, Entergy and its
officers and directors shall be entitled to rely upon the advice, opinions or
evaluations of any such persons. However, the Committee may not delegate its
authority if such delegation would cause the Plan not to comply to the extent
required with the requirements of Rule 16b-3 or any successor rule under the
Exchange Act or with the requirements of Section 162(m) of the Code.


3.4 Interpretations. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon all Participants, Entergy and all other interested persons. No member or
agent of the Committee shall be personally liable for any action, determination,
or interpretation made in good faith with respect to the Plan or Awards made
hereunder, and all members and agents of the Committee shall be fully protected
by Entergy in respect of any such action, determination or interpretation.
Subject to the express provisions of the Plan, the Committee may interpret the
Plan, prescribe, amend and rescind rules and regulations relating to it,
determine the terms and provisions of the respective Awards and make all other
determinations it deems necessary or advisable for the administration of the
Plan.



3.5    Non-Uniform Determinations. The Committee's determinations under the
Plan, including without limitation, determinations as to the key employees or
outside directors to receive Awards, the terms and provisions of such Awards and
the agreement(s) evidencing the same, need not be uniform and may be made by it
selectively among the key employees or outside directors who receive or are
eligible to receive Awards under the Plan, whether or not such key employees or
outside directors are similarly situated.



 

 

 

ARTICLE IV
PARTICIPATION



4.1 Eligibility. Key employees of Entergy or any of its Subsidiaries or outside
directors of the Board, who, in the opinion of the Committee, have significant
responsibility for the continued growth, development and financial success of
the Companies shall be eligible to be granted Awards under the Plan. Subject to
the provisions of the Plan, the Committee shall from time to time select from
such eligible persons those to whom Awards shall be granted and determine the
amount of such Award. No employee or outside director of Entergy or its
Subsidiaries shall have any vested right to be granted an Award under the Plan.



4.2 Dividend Equivalents. In the discretion of the Committee, an Award made in
the form of an Equity Award may provide, subject to such restrictions, terms and
conditions as the Committee may establish, for (i) the crediting to the account
of, or the current payment to, each Participant who has such an Award of an
amount equal to cash dividends and stock dividends (collectively, "Dividends")
paid by Entergy upon one share of Common Stock for each share of Common Stock
subject to each Equity Award ("Dividend Equivalents"), or (ii) the deemed
reinvestment of such Dividend Equivalents in the form of additional Equity
Awards credited to the Participant's Equity Award Account ("Additional Equity
Awards").



 

ARTICLE V
STOCK OPTIONS



5.1 General Provisions. The Committee may grant Options to such key employees
and outside directors whom the Committee determines to be eligible pursuant to
the terms of Article IV. Such Options shall be in such form and upon such terms
and conditions as the Committee shall from time to time determine, subject to
the following:



(a) Option Price. The Option Price of each Option to purchase Common Stock shall
be determined by the Committee, but shall not be less than the Fair Market Value
on the date the Option is granted. Once determined by the Committee, no price of
any Option shall be changed unless that change is authorized by a majority vote
of the shareholders of Entergy Corporation.



(b) Term of Options. No Option shall be either vested or exercisable until at
least one year from the date that such Option is granted. No more than one third
of any single grant of Options shall be either vested or exercisable until at
least two years from the date that such Option is granted, and no more than two
thirds of any single grant of Options shall be either vested or exercisable
until at least three years from the date that such Option is granted. No Option
shall be exercisable after ten years from the date such Option is granted.



(c) Payment of Option Price. The purchase price of the shares as to which an
Option is exercised shall be paid in accordance with such terms and conditions
and by such means as the Committee shall determine.



(d) Exercise of Options. If a Participant at System Management Level 1-4
exercises any Option granted on or after January 1, 2003, that Participant must
retain at least 75% of the After Tax Net Profit in Common Stock until the
earlier of 60 months from the date at which the Option is exercised or the
termination of full-time employment within the System. Subject to the
limitations of the preceding sentence, Options shall be subject to such terms
and conditions, shall be exercisable at such time or times, and shall be
evidenced by such form of option agreement between the Participant and the
Employer, as the Committee shall determine; provided, that such determinations
are not inconsistent with the other provisions of the Plan. The Committee may,
in its discretion, accelerate the ability to exercise any Option in whole or in
part at any time. The Committee may also permit Participants, either on a
selective or aggregate basis, simultaneously to exercise Options and sell the
shares of Common Stock thereby acquired pursuant to a brokerage or similar
arrangement, approved in advance by the Committee, and use the proceeds from
such sale as payment of the purchase price of such shares.



(e) Non-Transferability of Options. Options granted under the Plan shall not be
transferable otherwise than by will or by the laws of descent and distribution,
or pursuant to a qualified domestic relations order as defined by the Internal
Revenue Code of 1986, and Options and rights may be exercised during the
lifetime of the Participant only by the Participant or by the Participant's
guardian or legal representative. Notwithstanding the foregoing sentence,
Options which are not Incentive Stock Options may be transferred to family
members or charities. Any attempted assignment, transfer, pledge, hypothecation
or other disposition of an option, or levy of attachment or similar process upon
the Option not specifically permitted herein shall be null and void and without
effect. The Participant may designate one or more beneficiaries who shall be
entitled to exercise the Participant's rights hereunder following the death of
the Participant. Such designation shall be made on a form supplied by the
Committee. In the absence of a valid beneficiary designation, the Participant's
rights hereunder shall pass pursuant to the Participant's will or by the laws of
descent and distribution.



(f) Maximum Number of Shares. The total number of shares of Common Stock which
any single Participant may be allowed to purchase pursuant to the exercise of
Options granted under this Plan shall not exceed 1,000,000, subject to
adjustment in the same manner as provided in Section 10.1.



5.2 Incentive Stock Options. The Committee may elect to grant Incentive Stock
Options for the purchase of shares of Common Stock to the key employees whom the
Committee determines to be eligible pursuant to the terms of Article IV. To the
extent the Committee elects to grant Incentive Stock Options under the Plan,
such Incentive Stock Options shall be subject to the limitations under Section
422 of the Code including, without limitation, the time limitations on the Award
of any such Incentive Stock Options.



5.3 Limitations on Exercise. The aggregate Fair Market Value (determined with
respect to each Incentive Stock Option as of the time such Incentive Stock
Option is granted) of the Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by a Participant during any calendar
year (under this Plan or any other plan of Entergy or any of its Subsidiaries)
shall not exceed $100,000. To the extent to which such Fair Market Value exceeds
$100,000, such Option shall be treated, for federal income tax purposes, as a
nonstatutory stock option.



 

ARTICLE VI
RESTRICTED SHARE AWARDS



6.1    Grant of Restricted Shares. The Committee may award Restricted Shares to
such key employees and outside directors whom the Committee determines to be
eligible pursuant to the terms of Article IV; provided that the aggregate number
of Restricted Shares and Equity Awards granted under the Plan shall not exceed
1,500,000. An Award of Restricted Shares may be subject to restrictions on
transfer and forfeitability provisions, all as the Committee may determine. Such
Restricted Shares shall be awarded based on such other terms and conditions as
the Committee shall from time to time determine subject to the provisions of the
Plan; provided, however, the Participant shall be entitled to any voting rights
relative to such Restricted Shares during the Restricted Period as defined
below.



6.2 Award and Delivery of Restricted Shares. At the time an Award of Restricted
Shares is made, the Committee shall establish a period of time (the "Restricted
Period") applicable to such an Award. Each Award of Restricted Shares may have a
different Restricted Period. The Committee may, in its sole discretion, at the
time an Award is made, prescribe conditions for the incremental lapse of
restrictions during the Restricted Period and for the lapse or termination of
restrictions upon the satisfaction of other conditions in addition to or other
than the expiration of the Restricted Period with respect to all or any portion
of the Restricted Shares; provided, however, that any Participant subject to
Section 16 of the Exchange Act shall be prohibited from selling such shares for
a period of six (6) months from the grant thereof.

6.3 Dividends on Restricted Shares. Any and all cash and stock dividends paid
with respect to the Restricted Shares shall be subject to any restrictions on
transfer, forfeitability provisions or reinvestment requirements (including,
without limitation, the reinvestment of such dividends in the form of Equity
Awards) as the Committee may, in its discretion, determine.

6.4 Forfeiture. Upon the forfeiture of any Restricted Shares (including any
additional Restricted Shares which may result from the reinvestment of cash and
stock dividends in accordance with such rules as the Committee may establish
pursuant to Section 6.3), such forfeited shares shall be surrendered. The
Participant shall have the same rights and privileges, and be subject to the
same restrictions, with respect to any additional shares received pursuant to
Section 10.1 due to recapitalization, mergers, or the like.

6.5 Expiration of Restricted Period. Upon the expiration or termination of the
Restricted Period and the satisfaction of any other conditions prescribed by the
Committee or at such earlier time as provided for in Section 6.2, the
restrictions applicable to the Restricted Shares shall lapse and a stock
certificate for the number of Restricted Shares with respect to which the
restrictions have lapsed shall be delivered, free of all such restrictions,
except any that may be imposed by law, to the Participant or the Participant's
beneficiary or estate, as the case may be.



 

ARTICLE VII
PERFORMANCE UNIT AWARDS



7.1 Award of Performance Units. The Committee may award Performance Units to
such key employees and outside directors whom the Committee determines to be
eligible pursuant to the terms of Article IV. An Award of Performance Units
shall be subject to the attainment of specified Performance Goals during a
Performance Period, both of which the Committee may determine. Performance Goals
can be based on one or more business criteria that apply to the Participant, a
business unit or Entergy Corporation as a whole, or any combination thereof.



7.2 Award of Performance Units to Covered Participants. Awards of Performance
Units to Covered Participants shall also be governed by the conditions of this
Section 7.2 in addition to the other requirements set forth in this Plan. Should
conditions set forth under this Section 7.2. conflict with the other provisions
of this Plan, the conditions of this Section 7.2 shall prevail.



(a) The Performance Goals, the objective formula or standards for computing the
number of Performance Units payable to a Covered Participant if the Performance
Goals are attained and the Performance Period shall be established by the
Committee in writing prior to the beginning of the Performance Period, or by
such other later date as may be permitted under Section 162(m) of the Code.



(b) The value of Performance Units payable to all Covered Participants pursuant
to this Plan shall not exceed 1% of Operating Cash Flow during any Performance
Period. The value of Performance Units payable to a single Covered Participant
pursuant to this Plan shall not exceed .5% of Operating Cash Flow during any
Performance Period.



(c) The Performance Goals may be based upon or may relate to one or any
combination of the following business criteria: EBITDA, EBIT, net income,
earnings per share, operating cash flow, cash flow, return on equity, sales,
budget achievement, productivity, price of Entergy Corporation stock, market
share, total return to shareholder, return on capital, net cash flow, cash
available to parent, net operating profit after taxes (NOPAT), economic value
added (EVA), expense spending, O&M expense, expense, O&M or capital/kwh, capital
spending, gross margin, net margin, market capitalization, market value, debt
ratio, equity ratio, return on assets, profit margin, customer growth or
customer satisfaction. The Performance Goals may be stated in terms of absolute
levels or relative to another company or companies or to an index or indices.
Both the Performance Goals established by the Committee and the results for any
Performance Period may be adjusted to reflect capital changes and may exclude
unusual or nonrecurring events, including extraordinary items, changes in
accounting principles, discontinued operations, acquisitions, divestitures and
material restructuring charges.



(d) The Performance Goals shall not allow for any discretion by the Committee as
to an increase in any Award, but discretion to lower an Award is permissible.



(e) The Award and payment of any Award under this Plan to a Covered Participant
with respect to a relevant Performance Period shall be contingent upon the
attainment of the Performance Goals that are applicable to such Covered
Participant. The Committee shall certify in writing prior to payment any such
Award that such applicable Performance Goals relating to the Award are
satisfied. Approved minutes of the Committee may be used for this purpose.



(g) All Awards to Covered Participants under this Plan shall be further subject
to such other conditions, restrictions, and requirements as the Committee may
determine to be necessary to carry out the purpose of this Section 7.2.



7.3 Delivery of Performance Units. Delivery of Performance Units shall not be
made until after the end of the Performance Period. Final payment on all
Performance Units shall be in cash, and the timing, deferral options, and other
criteria relating to payment shall be determined in the discretion of the
Committee.



 

ARTICLE VIII
EQUITY AWARDS



8.1 Issuance of Equity Awards. An Equity Award may be granted to such key
employees and outside directors as the Committee determines pursuant to the
terms of Article IV, subject to the limitation contained in Section 6.1 hereof.
In addition, the Committee may permit such key employees and outside directors
to purchase Equity Awards under such terms and conditions as the Committee, in
its discretion, may determine. In the case of a purchase, the Equity Award shall
be in the form of units, each of which represents one share of Common Stock, the
purchase price of which shall not be less than the closing price of a share of
Common Stock as reported on the New York Stock Exchange Composite Tape on the
date such award is purchased. Key employees and outside directors who are
permitted to purchase Equity Awards shall make the election to do so at least
six (6) months in advance of the purchase of the Equity Award. Equity Awards
shall be allocated to a Participant's respective Equity Award Account (as
defined in Section 8.3) at such time or times, in such amounts, subject to such
restrictions and in accordance with such terms and conditions as the Committee,
in its discretion, may determine.



8.2 Funding. In the case of Equity Awards granted under the Plan, no shares of
Common Stock shall be issued at the time the Award is made, and Entergy, the
Employer and Plan, or any one of them, shall not be required to set aside a fund
for the payment of any such Award.



8.3 Equity Award Accounts. An Equity Award granted to a key employee shall be
credited to an Equity Award Account (the "Equity Award Account") established and
maintained for such Participant. The Equity Award Account of a Participant shall
be the record of Equity Awards granted to him under the Plan, solely for
accounting purposes and, as provided in Section 8.2 above, shall not require a
segregation of any Entergy or Subsidiary assets.



8.4 Maturity of Equity Awards. All Equity Awards granted to a Participant
(including all Additional Equity Awards as defined in Section 4.2 related to
such Equity Awards) shall become fully matured at time or times or under such
circumstances as the Committee shall from time to time determine.



8.5 Payment of Equity Awards. A Participant who has received an Equity Award
allocated to his Equity Award Account shall be entitled to receive a
distribution from the Employer with respect to each then mature Equity Award
allocated to his Equity Award Account at such time or times as the Committee
shall determine. All Equity Awards shall be payable in cash.



8.6 Non-Transferability. Equity Awards granted under the Plan, and any rights
and privileges pertaining thereto, may not be transferred, assigned, pledged or
hypothecated in any manner, by operation of law or otherwise, other than by will
or by the laws of descent and distribution, and shall not be subject to
execution, attachment or similar process. Any Participant subject to Section 16
of the Exchange Act shall be prohibited from selling such shares for a period of
six (6) months from the acquisition thereof. The Participant may designate one
or more beneficiaries who shall be entitled to exercise the Participant's rights
hereunder following the death of the Participant. Such designation shall be made
on a form supplied by the Committee. In the absence of a valid beneficiary
designation, the Participant's rights hereunder shall pass pursuant to the
Participant's will or by the laws of descent and distribution.



 

ARTICLE IX
TERMINATION OR AMENDMENT OF THE PLAN



9.1 Termination and Amendment. The Committee may suspend, terminate, modify or
amend the Plan, provided, if exemption from Section 162(m) deduction limits is
to be continued, that any amendment is made with Board and shareholder approval
if shareholder approval is necessary to comply with any tax, regulatory or
exchange requirement, including for these purposes, the requirements for the
performance-based compensation exception under Section 162(m) of the Code. If
the Plan is terminated, the terms of the Plan shall, notwithstanding such
termination, continue to apply to Awards granted prior to such termination.



 

ARTICLE X
GENERAL PROVISIONS



10.1 Adjustments Upon Changes in Capitalization. Notwithstanding any other
provision of the Plan, the Committee may, at any time, make or provide for such
adjustments to the Plan, to the number and class of shares available thereunder
or to any outstanding Options, Restricted Shares, Performance Units or Equity
Awards as it shall deem appropriate to prevent dilution or enlargement of
rights, including adjustments in the event of distributions to holders of Common
Stock other than a normal cash dividend, changes in the outstanding Common Stock
by reason of stock dividends, stock splits, recapitalizations, mergers,
consolidations, combinations or exchanges of shares, separations,
reorganizations, liquidations and the like. Any such determination by the
Committee shall be conclusive.



10.2    Fractional Shares. The Employer shall not be required to deliver any
fractional share of Common Stock but may pay, in lieu thereof, the Fair Market
Value of such fractional share to the Participant or the Participant's
beneficiary or estate, as the case may be. For purposes of this Section 10.2,
the Fair Market Value shall be determined as of the following dates: (i) the
date on which restrictions lapse for Restricted Shares or Restricted Share
Units, (ii) the date of delivery of Performance Units, (iii) the maturity date
for Equity Awards other than Restricted Share Units or Performance Units, or
(iv) in any case, such other dates the Committee may determine.



10.3 Tax Withholdings. Subject to such terms and conditions as may be
established by the Committee, the Participant shall pay to Entergy any amount
necessary to satisfy applicable federal, state or local tax withholding
requirements attributable to an Award of Options, Restricted Shares, Performance
Units or Equity Awards under this Plan promptly upon notification of the amounts
due. The Committee may permit such amount to be paid by the Participants to be
withheld from the shares of Common Stock that otherwise would be distributed to
such Participant upon the exercise of an Option, the lapse of restrictions
applicable to Restricted Shares, the payment of Performance Units or the
maturity of Equity Awards, as applicable, or a combination of cash and shares of
such Common Stock. Any such withholding on behalf of a Participant subject to
Section 16 of the Exchange Act shall be made in accordance with the provisions
of Rule 16(b)-3(e).

10.4 Legal and Other Requirements. The obligation of Entergy or its Subsidiaries
to sell and deliver Common Stock under the Plan shall be subject to all
applicable laws, regulations, rules and approvals, including, but not by way of
limitation, the effectiveness of a registration statement under the Securities
Act of 1933 if deemed necessary or appropriate by Entergy. Certificates for
shares of Common Stock issued hereunder may be legended as the Committee shall
deem appropriate.

10.5 Effective Date. The Plan shall become effective as of January 1, 1998,
subject to the approval of Entergy shareholders at Entergy's 1998 annual meeting
of shareholders and receipt of any necessary governmental approvals including,
but not limited to, any approval of the Securities and Exchange Commission which
may be required under the Public Utility Holding Company Act of 1935. The
Amended and Restated Plan shall become effective for Awards granted after
February 13, 2003, subject to the approval of Entergy shareholders at Entergy's
2003 annual meeting of shareholders and receipt of any necessary governmental
approvals including, but not limited to, any approval of the Securities and
Exchange Commission which may be required under the Public Utility Holding
Company Act of 1935. The Amended and Restated Plan shall only govern Awards made
on or after its effective date.

10.6 Award Agreements. Each individual Award of Options, Restricted Shares,
Performance Units or Equity Awards shall be evidenced by an agreement which
shall contain such restrictions, terms and conditions as the Committee may
require, and may either be written or in electronic format. Notwithstanding
anything to the contrary contained in the Plan, neither Entergy nor its
Subsidiaries bear any obligation to grant any Awards under the Plan to any
Participant hereunder unless such Participant shall execute all appropriate
agreements with respect to such Awards in such form as the Committee may
determine from time to time.

10.7 Effect on Other Plans. Awards may be granted singly, in combination or in
tandem (except where prohibited by applicable law) and may be made in
combination or tandem with or as alternatives to, awards or grants under any
other employee plan maintained by Entergy or its Subsidiaries; provided that the
adoption of the Plan shall have no effect on awards made or to be made pursuant
to other stock plans covering the employees of Entergy, its Subsidiaries or its
successors thereto. Awards under the Plan shall not constitute earnings for
purposes of any pension plan covering employees of Entergy or its Subsidiaries
except as otherwise expressly provided in any such pension plan.

10.8 Right to Terminate Employment. Nothing in the Plan or any agreement entered
into pursuant to the Plan shall confer upon any key employee the right to
continue in the employment of Entergy or any Subsidiary or affect any right
which Entergy or any Subsidiary may have to terminate the employment of such key
employee.

10.9 Notices. Every direction, revocation or notice authorized or required by
the Plan shall be deemed delivered to Entergy on the date it is personally
delivered to the Secretary of Entergy at its principal executive offices or
three business days after it is sent by registered or certified mail, postage
prepaid, addressed to the Secretary at such offices, and shall be deemed
delivered to a Participant on the date it is personally delivered to him or
three business days after it is sent by registered or certificate mail, postage
prepaid, addressed to him at the last address shown for him on the records of
Entergy and its Subsidiaries.

10.10 Applicable Law. All questions pertaining to the validity, construction and
administration of the Plan and rights and benefits granted hereunder shall be
determined in conformity with the laws of the State of Louisiana, to the extent
not preempted or controlled by the laws of the United States and regulations
thereunder.

10.11 Compliance with Section 16. With respect to persons subject to Section 16
of the Exchange Act, transactions under the Plan are intended to comply with all
applicable conditions of Rule 16b-3 or its successors under the Exchange Act or
required by the Securities and Exchange Commission. To the extent any provisions
of the Plan or action by the Committee is deemed not to comply with an
applicable condition of Rule 16b-3, it shall be deemed null and void, to the
extent permitted by law and deemed advisable by the Committee.



ARTICLE XI
CHANGE IN CONTROL



11.1    Accelerated Vesting of Performance Units. Notwithstanding anything
stated herein to the contrary, but subject to the forfeiture provisions of this
Section 11.1 and any federal securities law restrictions on sale and exercise,
if during a Change in Control Period there should occur a Qualifying Event with
respect to a System Management Participant, the number of Performance Units the
System Management Participant shall be entitled to receive under the Plan with
respect to any Performance Period that precedes or includes the day on which the
Change in Control Period commences shall be determined as if the System
Management Participant satisfied the remaining performance requirements at
System Management Participant's target level with respect to such Performance
Period(s). However, any Performance Units that were not fully vested prior to
the date of such Qualifying Event shall continue to be subject to forfeiture
upon the occurrence of any of the following:





Without System Company employer permission, Employee removes, copies, or fails
to return if he or she has already removed, any property belonging to one or all
of the System Companies, including, but not limited to, the original or any
copies of any records, computer files or disks, reports, notes, documents,
files, audio or video tapes, papers of any kind, or equipment provided by any
one or all of the System Companies or created using property of or for the
benefit of one or all of the System Companies.



During System Management Participant's employment and for 2 years thereafter,
other than as authorized by a System Company or as required by law or as
necessary for the System Management Participant to perform his duties for a
System Company employer, System Management Participant shall disclose to any
person or entity any non-public data or information concerning any System
Company, in which case System Management Participant shall be required to repay
any Plan benefits previously received by him. Disclosure of information pursuant
to subpoena, judicial process, or request of a governmental authority shall not
be deemed a violation of this provision, provided that System Management
Participant gives the System Company immediate notice of any such subpoena or
request and fully cooperates with any action by System Company to object to,
quash, or limit such request; or



System Management Participant engages in any employment (without the prior
written consent of his last System employer) either individually or with any
person, corporation, governmental agency or body, or other entity in competition
with, or similar in nature to, any business conducted by any System Company at
any time within the Applicable Period (defined below) and commencing upon
termination of employment, where such competing employer is located in, or
servicing in any way customers located in, those parishes and counties in which
any System Company services customers during such Applicable Period, in which
case System Management Participant shall be required to repay any Plan benefits
previously received by him. For purposes of this Section, Applicable Period
shall mean:



two (2) years for System Management Participants at System Management Levels 1
and 2 at the commencement of the Change in Control Period, provided, however,
that the two-year Applicable Period shall be extended to three (3) years if
otherwise permissible under applicable law;



two (2) years for System Management Participants at System Management Level 3 at
the commencement of the Change in Control Period; and



(3) one (1) year for System Management Participants at System Management Level 4
at the commencement of the Change in Control Period.



However, if the stated Applicable Periods described herein shall be
impermissible under applicable law, then the Applicable Period for purposes of
this Plan shall be the maximum time period allowed under applicable law for a
covenant not to compete.



11.2    Commencement Date of Awards. Notwithstanding anything stated herein to
the contrary, but subject to the forfeiture provisions of Section 11.1 and any
federal securities law restrictions on sale and exercise, if during a Change in
Control Period there should occur a Qualifying Event with respect to a System
Management Participant:



all restrictions shall be lifted on any Options, Restricted Shares, and
Restricted Share units, as applicable, granted to a System Management
Participant under the Plan prior to the occurrence of such Qualifying Event; and



the System Management Participant may elect to receive all Awards payable to him
under the Plan on the first day of any month following the System Management
Participant's termination.



11.3    No Benefit Reduction. Notwithstanding anything stated above to the
contrary, an amendment to, or termination of, the Plan following a Change in
Control shall not reduce the Awards granted under this Plan through the date of
any such amendment or termination. In no event shall a System Management
Participant's Awards under this Plan following a Change in Control be less than
such System Management Participant's Awards under this Plan immediately prior to
the Change in Control Period, subject, however, to the forfeiture provisions
referenced in Section 11.1 as in existence on the date immediately preceding the
commencement date of the Change in Control Period. In addition, unless agreed to
in writing and signed by the affected System Management Participant and by the
Committee, no provision of this Plan may be modified, waived or discharged
before the earlier of: (a) the expiration of the two-year period commencing on
the date of a Potential Change in Control, or (b) the date on which the Change
in Control event contemplated by the Potential Change in Control is terminated.

11.4    Source of Payments. Within thirty (30) days following the date of a
Change in Control, each System Company shall make a single irrevocable lump sum
contribution to the Trust for Deferred Payments of Entergy Corporation and
Subsidiaries ("Trust") pursuant to the terms and conditions described in such
Trust. Each System Company's contribution shall be in an amount equal to the
total Awards granted to such System Company's Plan System Management
Participants under the Plan through the date of any such Change in Control. If
one or more of a System Company's System Management Participants shall continue
to be employed by a System Company after such a Change in Control, each calendar
year the System Company shall, as soon as possible, but in no event longer than
thirty (30) days following the end of such calendar year, make an irrevocable
contribution to the Trust in an amount that is necessary in order to maintain a
lump sum amount credited to the System Company's Plan account under the Trust
that is equal to the total unpaid Awards granted to such System Company's System
Management Participants as of the end of each applicable calendar year.
Notwithstanding the foregoing in this Section to the contrary, a System Company
may make contributions to the Trust prior to a Change in Control in such amounts
as it shall determine in its complete discretion. The Trust is intended as a
"grantor" trust under the Internal Revenue Code and the establishment and
funding of such Trust is not intended to cause System Management Participants to
realize current income on amounts contributed thereto, and the Trust shall be so
interpreted.

11.5    Claims of Good Reason/Cause During Change in Control Period.
Notwithstanding any provision of the Plan to the contrary, solely for purposes
of any determination regarding the existence of Good Reason or Cause during a
Change in Control Period, any position taken by the System Management
Participant shall be presumed to be correct unless Employer establishes to the
Committee by clear and convincing evidence that such position is not correct.



ARTICLE XII
DEFERRAL ELECTIONS



12.1    Deferral Elections.



At any time designated in subsection (b) of this Section 12.1, a System
Management Participant may execute and deliver to the Committee (or its
delegate) one or more irrevocable written elections (each, a "Deferral
Election") to defer receipt of such Deferrable Benefits (as defined herein) as
System Management Participant may designate in such Deferral Election. A
"Deferrable Benefit" is any of the following forms of Award payable under the
Plan:



Restricted Share Units, provided that the Restricted Period must be scheduled to
expire more than six months after the date a Deferral Election respecting it is
delivered to the Committee (or its delegate);



Performance Units, provided that payment in respect of such Performance Units
must be scheduled to be made more than six months after the date a Deferral
Election respecting it is delivered to the Committee (or its delegate); and



Incentive Compensation under the Executive Annual Incentive Plan ("EAIP") used
to purchase Equity Awards in accordance with Section 8.1 ("EAIP Equity Awards"),
provided that payment of the Incentive Compensation used to purchase such EAIP
Equity Awards must be scheduled to be made no earlier than the calendar year
following the performance year to which such Incentive Compensation relates.



(b) Each Deferral Election must be made in accordance with the following
provisions:



With respect to Restricted Share Units: A Deferral Election must be made no
later than the date that precedes by six months the expiration of the Restricted
Period for such Equity Award to the System Management Participant;



With respect to Performance Units: A Deferral Election must be made no later
than the date that precedes by six months the earliest date such Award may be
made to the System Management Participant; and



With respect to Incentive Compensation used to purchase EAIP Equity Awards: A
Deferral Election must be made with respect to the Incentive Compensation used
to purchase such EAIP Equity Awards prior to the beginning of the performance
year with respect to which such Incentive Compensation relates.



12.2 Deferred Amount; Deferral Receipt Date. Each Deferral Election may defer
receipt of an amount of any Deferrable Benefit, which may be less than the
entire amount of such Deferrable Benefit (a "Deferred Amount"). Each Deferred
Amount may be expressed as a number of units or a percentage of the total of
such Deferrable Benefit due the System Management Participant. Receipt of each
Deferred Amount may be deferred to such date or dates as System Management
Participant shall specify in such Deferral Election (each, a "Deferral Receipt
Date"), provided that:



(a) A Deferral Receipt Date shall be not less than two (2) years following the
date on which the Deferred Amount would otherwise be paid to the System
Management Participant; and



(b) the Deferral Receipt Date shall in no event be later than the date on which
the System Management Participant terminates employment unless such System
Management Participant terminates employment with a System Company due to (i)
retirement in accordance with the terms and conditions of the Entergy
Corporation-sponsored qualified defined benefit plan in which the System
Management Participant participates ("Retirement"); (ii) Retirement following
the System Management Participant's long term disability under the Entergy
Corporation-sponsored long-term disability plan in which the System Management
Participant participates ("Long-Term Disability"); or (iii) a "Qualifying Event"
(as defined in the System Executive Continuity Plan of Entergy Corporation and
Subsidiaries), in which case deferral can be postponed beyond termination of
employment, but in no event later than death.



12.3 Deferral Election Procedure. Each Deferral Election shall be effective upon
its execution and delivery to the Committee (or its delegate), provided such
delivery is made in accordance with the time or times specified in subsection
12.1(b). Once made, a Deferral Election may not be revoked or modified. However,
further irrevocable elections to defer receipt of previously deferred benefits
(each, a "Successive Deferral Election") to a subsequent Deferral Receipt Date
may be made in writing by a System Management Participant by execution and
delivery of an appropriate written election to the Committee (or its delegate),
provided always that:



(a) No Successive Deferral Election may be made if the existing Deferral Receipt
Date is less than six months from the date of delivery to the Committee (or its
delegate) of such election;



(b) A subsequent Deferral Receipt Date shall be not less than two (2) years
following the date at which the System Management Participant makes a Subsequent
Deferral Election under this section; and



(c) No Successive Deferral Election may be made following the System Management
Participant's termination of employment unless the System Management Participant
terminates employment with a System Company due to Retirement, Long-Term
Disability, or a Qualifying Event, in which case deferral can be postponed
beyond termination of employment, but in no event later than death.



The Committee shall have the sole and exclusive authority and discretion to
establish rules, regulations and procedures for the execution and delivery of
any Deferral Election (including any Successive Deferral Election) and may
condition such elections in any manner that such Committee deems necessary,
appropriate or desirable including, without limitation, the complete authority
and discretion to delay the effective date of any Deferral Election (including
any Successive Deferral Election) or to reject any such Deferral Election
(including any Successive Deferral Election) as the Committee deems necessary,
appropriate or desirable in order to maintain the orderly and accurate
administration of the Plan. If the effective date of the Deferral Election
(including any Successive Deferral Election) is delayed pursuant to such
authority, the Committee shall notify the System Management Participant of such
delay and advise the System Management Participant of the anticipated effective
date of such election.



12.4 Forfeiture of Deferred Amounts. Each Deferral Election (including any
Successive Deferral Election) shall remain subject to limitations or forfeitures
of benefits for (a) breach of any of the conditions of receipt of any Award
under the Plan and (b) failure of System Management Participant to satisfy any
of the conditions necessary to receipt of any Deferrable Benefit.



12.5    Payment of Deferred Amounts

. Commencing with the effective date of a System Management Participant's
Deferral Election and until the corresponding Deferral Receipt Date, the
applicable Deferred Amount shall either be: (i) accounted for as units
(including fractional units) of Common Stock, the number of such units being
based on the value of a share of Common Stock on the effective date of such
Deferral Election, or (ii) deferred into such deemed investment options, if any,
under the Executive Deferred Compensation Plan of Entergy Corporation and
Subsidiaries (the "EDCP") as the Committee or its delegee deems appropriate.
Units that are the subject of such Deferral Election shall be credited with
dividend equivalent amounts equal to all dividends paid with respect to a share
of Common Stock during the Deferral Election period and, if applicable, any
Successive Deferral Election period(s) ("Dividend Equivalents"). All Dividend
Equivalents will be reinvested in additional units as of the payment date of the
dividend in respect of which they are awarded. If the Participant has chosen to
keep the Deferred Amount in Units, as soon as reasonably practicable following
the System Management Participant's Deferral Receipt Date with respect to a
Deferred Amount, the Employer shall pay to the System Management Participant in
cash, an amount equal to (i) the Fair Market Value of a share of Common Stock on
the Deferral Receipt Date, multiplied by the number of units then credited to
the System Management Participant's account (including units awarded in respect
of reinvested Dividend Equivalents) with respect to such Deferred Amount, less
(ii) all applicable estimated federal and state income and employment tax
amounts required to be withheld in connection with such payment. Notwithstanding
Section 12.6 to the contrary, Deferred Amounts that are deferred under the EDCP
shall be paid to a System Management Participant in accordance with the terms of
the EDCP.





12.6 Acceleration of Deferred Amounts.



Acceleration on Death. Notwithstanding an irrevocable Deferral Election
(including any Successive Deferral Election), if a System Management Participant
dies, all of System Management Participant's outstanding Deferral Receipt Dates
shall be accelerated, and the entirety of System Management Participant's
Deferred Amounts (net of any amounts required to be withheld for federal and
state income tax) shall be paid in accordance with the terms of this Plan to any
Beneficiary.



(b) Hardship Distributions. At any time a System Management Participant may
apply to the Committee for a special distribution of all or any part of his
Deferred Amounts valued as of the date of his application on account of an
immediate and heavy financial need arising from one or more of the following, or
similar, events:



uninsured medical costs resulting from and accident, injury or illness to the
System Management Participant and/or members of his immediate family;



to prevent the foreclosure or eviction from the System Management Participant's
primary residence;



funeral expenses for an immediate family member of the System Management
Participant;



substantial casualty losses; or



any other emergency conditions in the System Management Participant's financial
affairs.



The office of the Senior Vice-President, Human Resources and Administration for
Entergy Services, Inc., on behalf of the Committee, shall consider the
circumstances of each such case and the best interest of the System Management
Participant and his family and shall have the right, in its sole discretion, if
applicable, to allow such a special distribution, or if applicable, to direct a
distribution of part of the amount requested or to refuse to allow any
distribution. Upon determination that such a special distribution shall be
granted, the System Management Participant's employer shall make the appropriate
distribution to the System Management Participant from its general assets in
respect of the System Management Participant's Deferred Amounts and the
Administrator shall accordingly reduce or adjust the Deferred Amounts credited
to the Participant. In no event shall the aggregate amount of the special
distribution exceed the full value of the Participant's Deferred Amounts. For
purposes of this Section, the value of the Participant's Deferred Amounts shall
be determined as of the date of the Participant's application for the special
distribution.



(c) Acceleration Subject to Penalty. Notwithstanding the existence in force,
with respect to a System Management Participant, of one or more irrevocable
Deferral Elections or Successive Deferral Elections, such System Management
Participant may require the immediate payment to the System Management
Participant of any of the System Management Participant's Deferred Amounts, as
determined in accordance with Section 12.5, but substituting the actual payment
date for System Management Participant's Deferral Receipt Date, less any amounts
withheld to satisfy federal and state income tax withholding obligations, and
subject to a penalty on each such accelerated Deferred Amount (prior to
withholding for taxes) of ten percent (10%). Such penalty amount shall for all
purposes be deemed canceled and not paid to the System Management Participant.



Acceleration Upon Taxation

. Notwithstanding the existence in force, with respect to a System Management
Participant, of one or more irrevocable Deferral Elections or Successive
Deferral Elections, if the Internal Revenue Service (or any corresponding state
income tax authority) prevails in a claim by it that Deferred Amounts constitute
taxable income to the System Management Participant or his beneficiary for any
taxable year prior to the taxable year in which such Deferred Amounts are
scheduled to be distributed to the System Management, such System Management
Participant may require the immediate payment to the System Management
Participant of such Deferred Amounts, as determined in accordance with Section
12.5 but substituting the actual payment date for System Management
Participant's Deferral Receipt Date, that are held to be currently taxable, less
any amounts withheld to satisfy federal and state income tax withholding
obligations. For purposes of this Section 12.7(d), the Internal Revenue Service
or corresponding state income tax authority shall be deemed to have prevailed in
a claim if such claim is upheld by a court of final jurisdiction, or if the
Employer, or the System Management Participant or beneficiary, based upon an
opinion of legal counsel satisfactory to the Employer and the System Management
Participant or his beneficiary, fails to appeal a decision of the Internal
Revenue Service or corresponding state income tax authority, or a court of
applicable jurisdiction with respect to such claim, to an appropriate appeals
authority or to a court of higher jurisdiction, within the appropriate time
period.



12.7 Deferral under the EDCP. Subject to the terms and conditions, and according
to the procedures, of the EDCP, any amounts payable to Participants under this
EOP may be deferred under the EDCP.



 